                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

JASON STUBBS,                                  )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )       Case No. 4:18-cv-1995-SNLJ
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
               Defendant.                      )

                             MEMORANDUM AND ORDER

       This matter comes before the Court on defendant’s motion to dismiss for lack of

subject-matter jurisdiction (#10). For the reasons explained below, this Court will

GRANT defendant’s motion.

       This case involves a claim by plaintiff, Jason Stubbs, that dentist Kirk Washington

failed to fix an unspecified complication with his tooth. Plaintiff initially sought six-

hundred dollars in state small claims court. However, Washington is an employee of

Betty Jean Kerr – People’s Health Centers, which is eligible for Federal Tort Claims Act

(FTCA) coverage. See 28 U.S.C. § 1346; see also 42 U.S.C. § 233(a), (h). Therefore,

pursuant to 28 U.S.C. § 2679(d)(2), the case was removed to this Court and Washington

was substituted with defendant as the appropriate party. See Stubbs v. Washington, 2019

WL 1745788 (E.D. Mo. Apr. 18, 2019).

       Defendant now moves under Rule 12(b)(1) to have this case dismissed for lack of

subject-matter jurisdiction. See FED. R. CIV. P. 12 (b)(1). Defendant argues Section

2675(a) of the FTCA creates a jurisdictional prerequisite that prohibits this lawsuit since

                                              1
plaintiff has not exhausted his administrative remedies. See 28 U.S.C. § 2675(a). Plaintiff

has not responded to defendant’s motion, and is outside of the timeframe to do so

pursuant to Local Rule 7-4.01(B).1

       Defendant is correct. Section 2675(a) provides in pertinent part that “[a]n action

shall not be instituted upon a claim against the United States for money damages for

injury … caused by the negligent or wrongful act or omission of any employee of the

Government … unless the claimant shall have first presented the claim to the appropriate

Federal agency[.]” (emphasis added). Thus, Section 2675(a) is a “jurisdictional

precondition to filing an FTCA suit in federal district court.” Radford v. U.S., 178

F.Supp.3d 784, 789 (E.D. Mo. 2016); see also Mader v. U.S., 654 F.3d 794, 800 (8th Cir.

2011) (“§ 2675(a) is a condition to the United States’s waiver of sovereign immunity

under the FTCA”). Defendant provides an affidavit from Meredith Torres, attorney for

the Department of Health and Human Service (DHHS), stating that plaintiff did not

present a claim to DHHS. Plaintiff, having failed to respond to defendant’s motion, offers

no contrary evidence and necessarily does not dispute that DHHS is the appropriate

federal agency. Having failed to first present his claim to DHHS, this Court lacks subject-

matter jurisdiction and, therefore, defendant’s motion will be granted.

       Accordingly,




1
 Plaintiff proceeds pro se. Thus, he was mailed a copy of defendant’s motion and memoranda on
April 23, 2019, thereby satisfying Rules 5(a)(1)(D) and 5(b)(2)(C) of the Federal Rules of Civil
Procedure. When service is made under Rule 5(b)(2)(C), three days are added to the applicable
expiration period pursuant to Rule 6(d). Accordingly, plaintiff would have had to respond to
defendant’s motion by May 3, 2019. He failed to do so.

                                               2
      IT IS HEREBY ORDERED that defendant’s motion to dismiss for lack of

subject-matter jurisdiction (#10) is GRANTED. A separate Order of Dismissal to follow.

      So ordered this 10th day of May 2019.




                                              STEPHEN N. LIMBAUGH, JR.
                                              UNITED STATES DISTRICT JUDGE




                                          3
